Citation Nr: 1225328	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  08-27 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

A hearing was held on August 18, 2009, in Togus, Maine, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran's stressor of having been stabbed in the thigh by a fellow serviceman has been corroborated; however, the most persuasive medical evidence of record does not link the Veteran's current PTSD to this verified in-service stressor.

3.  Although the medical evidence reflects that the Veteran has a medical diagnosis of PTSD, there is no credible supporting evidence to corroborate his other alleged in-service stressors upon which this diagnosis was based.

4.  The most persuasive evidence of record weighs against finding that a psychiatric disorder is causally or etiologically related to active service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  A psychiatric disorder other than PTSD was not incurred in active service and may not be presumed to have had its onset in active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A.                § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

The Board finds that the duty to notify was satisfied by letters sent to the Veteran in May 2006 and December 2010 for the claims for PTSD and psychiatric disorder.  Although the December 2010 letter was not sent prior to the initial adjudication of the claims in September 2007, the claims were subsequently readjudicated in the February 2012 supplemental statement of the case (SSOC).  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the duty to notify was satisfied and the December 2010 letter complied with the Board's December 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).

VA has also satisfied its duty to assist the Veteran at every stage of this case.  VA medical opinions were obtained in December 2011 and February 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a reading of all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of PTSD has been met and the Board's December 2010 remand directive has been completed.  38 C.F.R. § 3.159(c)(4); Stegall v. West, id.  

The Board acknowledges that the December 2011 VA examiner did not provide a medical opinion as to whether the Veteran's current psychiatric disorder is related to active service.  Nonetheless, the Board finds that the opinion is adequate.  The December 2011 VA examination report shows that the Veteran was diagnosed with paranoid personality disorder.  The examiner explained the diagnosis with a well supported rationale.  Personality disorders are not personality disorders are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).  Therefore, the examiner was not required to provide an opinion as to whether the personality disorder had its onset in active service or was causally or etiologically related to active service.  The Board does acknowledge that the private treatment records include diagnoses of mood disorder and depressive disorder.  There is no VA medical opinion addressing the etiology of any mood disorder and depressive disorder.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes an opinion is not needed for this claim because there is no persuasive evidence establishing any in-service event, disease, or injury that may be associated with his current disability.  The service treatment records are completely absent for any indication of head trauma and/or psychiatric symptoms.  The separation report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal and his head, face, neck, and scalp were clinically evaluated as normal.  In fact, the first objective evidence of a psychiatric disorder is dated in the late 1990s, decades after the Veteran's separation from active service.  Furthermore, the Veteran has not reported that he received any mental health treatment during active service or that he has had continuity of symptomatology since active service.  By all accounts, it appears that his symptoms onset after his separation from active service.  Even if the Veteran's statements could be construed as reports of continuity of symptomatology, as discussed below, the Board determined that the Veteran's statements are regarding the chronicity of symptoms to not be credible.  Accordingly, it is not necessary to obtain a medical examination or medical opinion in order to decide the issue.  See also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010)(noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Without an in-service injury, disease or event, it is not necessary to obtain a medical examination or medical opinion in order to decide the claim for a psychiatric disorder.  38 C.F.R. § 3.159(c)(4)(i).

All available service treatment records as well as all identified VA and private treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims. The Veteran reported that he received medical treatment at the Heidelberg Army Hospital in 1969 or 1970 for a head injury in connection with an assault.  See hearing transcript.  The RO issued a formal finding of unavailability of the identified records in December 2011.  The RO stated that the hospitalization records from Heidelberg, Germany were unavailable for review.  The efforts to locate the records included a request in 1995 for clinical records dated from 1969 to 1970 in Heidelberg, Germany.  The June 1995 report of information showed that a search for the clinical records for the time period of 1969 to 1970 was negative.  The RO submitted another request for the hospital records in December 2010.  The June 2011 response from the National Personnel Records Center (NPRC) noted that a search of the Army Hospital records in Heidelberg, Germany for the period of January 1, 1969 to December 31, 1969 was conducted but no records were found.  Therefore, any further efforts to locate the Veteran's reported hospitalization records would be futile and VA has complied with the Board's December 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with statements of the case (SOCs) and SSOCs, which informed them of the laws and regulations relevant to his claims.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Service connection for PTSD requires: (1) medical evidence diagnosing the condition, (2) credible supporting evidence that the claimed, in-service stressor actually occurred, and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f) (3) and (f) (4) as paragraphs (f) (4) and (f) (5), respectively, and by adding a new paragraph (f) (3) that reads:

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, 'fear of hostile military or terrorist activity' means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 C.F.R. § 3.304(f) (3) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's 'fear of hostile military or terrorist activity.'  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA or VA contracted psychiatrist or psychologist.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in 'combat with the enemy' or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be 'satisfactory,' i.e., credible and 'consistent with the circumstances, conditions or hardships of service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997).

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  This was done in a December 2010 letter (see Veteran's completed questionnaire with behavioral changes).

VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  In Patton v. West, 12 Vet. App. 272 (1999), the United States Court of Appeals for Veterans Claims (the Court) held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, (currently found in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical. An extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred is provided, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(5) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of '(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment.'

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for PTSD.  At the outset, the Board finds that the Veteran did not engage in combat with the enemy during active service and he has not asserted that he did.  The Veteran's duties as verified by his service personnel records have not been recognized as combat-related.  In this regard, the Veteran's DD Form 214 lists his military occupational specialty as transportation.  Further, his service records did not show that he received any awards or decorations indicative of combat service, such a Bronze Star with V Device or Purple Heart.  The Board does acknowledge that the Veteran has been awarded the National Defense Service Medal and Expert M-14; however, these awards are not indicative of combat.  As such, the Board finds that the Veteran is not shown to have engaged in combat with the enemy, nor is there evidence that he was a POW.  As the Veteran does not have a confirmed history of engaging in combat with the enemy during service, the alleged stressors must be verified or corroborated pursuant to 38 C.F.R. § 3.304(f)(5).

The Veteran has alleged that he has PTSD based on numerous in-service stressors including reports of personal assault.

First, the Board will address the in-service stressor that has been conceded.  The Veteran has claimed that his PTSD is related to a personal assault that he experienced during active service.  He stated that he was stabbed in the thigh by another serviceman and was scared to report the incident as he was in fear of retaliation.  The service treatment records show that that the Veteran was treated for a laceration of his left anterior thigh in July 1969 and was treated at the United States Army Hospital in Heidelberg, Germany.  The records initially noted that the Veteran was stabbed by a knife; however, another clinical record noted that the Veteran stated that he stabbed himself while sharpening his pencil.  Yet, in another record, the treating physician indicated that the wound was from a pocket knife.  The Veteran testified that he was so scared for his life that he lied about the incident to his treating physicians because the other serviceman threatened further injury if he told the truth about the incident.  The Board recognizes that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran's statements regarding his physical assault fall under this frame of analysis.  Further, the clinical records tend to corroborate the Veteran's account.  The treating physician appears to indicate that the Veteran's story regarding sharpening a pencil was a fabrication and suggested that the laceration was from a pocket knife.  Therefore, the Board concedes the Veteran's stressor.  

Nonetheless, the Board finds that service connection for PTSD is not warranted on the basis of this conceded stressor.  

A VA medical opinion was obtained by a Board of two clinical psychologists with respect to the question as to whether the Veteran's conceded in-service stressor resulted in the current diagnosis of PTSD.  In the report, they stated that they believed that a stabbing incident occurred.  However, the Veteran's own report of the injury far exceeded what actually happened and they did not know if it was caused by another person or self inflicted.  They noted that making a direct connection between this one incident and PTSD was difficult to do.  In addition, there were more significant events that happened to the Veteran including assaults of violence by his father, head trauma prior to entering the service, fights while in the service, both before and after this incident which were more serious than this stabbing.  He has had numerous head traumas, fights as a civilian, and incarcerations and fights while incarcerated.  We do believe that the Veteran has PTSD likely resulting from childhood abuse and his overall history.  They opined that the Veteran's PTSD was less likely than not caused by or the result of the conceded event of the stabbing wound in his thigh.  

The Board recognizes that the VA treatment records and private treatment records include diagnoses of PTSD.  Indeed, some of the treating physicians have noted the Veteran's account of being stabbed during active service.  However, the Board finds that the VA examiners' opinion is more persuasive.  The examiners reviewed the Veteran's claims file to include his service treatment records, his numerous statements, and clinical history and determined that the Veteran's conceded stressor is not related to his current diagnosis of PTSD.  Further, the opinion is well supported by a thorough rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Therefore, service connection is not warranted on the basis of this verified in-service stressor.  

In addition, the Veteran has reported a stressor of witnessing a fellow soldier electrocuted and died in front of his eyes.  In a statement in support of claim for service connection for PTSD, he stated that he witnessed a soldier get electrocuted to death in his unit.  He stated that the incident occurred on June 4, 1969 and that the soldier was electrocuted for 15 minutes before someone turned off the power and he fell to the ground smoking.  

The RO requested information from the NPRC with respect to this alleged stressor.  The RO requested that the morning reports of the Veteran's unit be searched from June 1, 1969 to June 20, 1969 regarding a soldier being electrocuted.  The NPRC responded that the allegation had been investigated and there were no remarks found regarding a soldier being electrocuted.  There is no other evidence to corroborate the Veteran's statement regarding this stressor.  Therefore, the stressor is not verified and service connection for PTSD is not warranted on the basis of this alleged stressor.  

In addition, the Board recognizes the Veteran's reported stressor of seeing soldiers injured by a grenade attack.  In the statement in support of claim for service connection for PTSD, he stated that the incident occurred on May 21, 1970.  He reported that he was sitting on the steps outside of a mess hall with a friend.  He stated that he was visiting his friend's base in Hohenfels when the grenade went off.  He stated that he saw a lot of soldiers come out injured.  In connection with this alleged stressor, he included an article regarding the incident that occurred on May 21 when a grenade was thrown into a mess hall, injuring 10 men at the Hohenfels training ground near Augsburg, West Germany.  In addition, during his travel board hearing, he testified that he was on ski patrol at the time in Brooks' Garden in Germisch and went on leave to visit his friend.  He reported that he saw a man that lost one eye and that they watched a little bit and then left.  

The Veteran's representative has argued that this stressor falls under the amended provisions of 38 C.F.R. § 3.304(f)(3) and that the Veteran's lay statements alone are sufficient to show that the stressor occurred.  The Board agrees that the grenade attack could potentially be viewed as "terrorist activity" in which the Veteran was confronted with an event or circumstance that involved serious injury or a threat to the physical integrity of the Veteran or others.  Id; but see Acevedo v. Shinseki, No. 10-3402 (U.S. Vet. App. July 9, 2012).  However, the Board notes that this new provision only applies provided that the claimed stressor is "consistent with the places, types and circumstance of the Veteran's service."  Id.  Here, this is not the case.  There is no evidence to indicate that the Veteran was present at the Hohenfels training ground near Augsburg, West Germany at the time of the grenade attack.  The service personnel records show that the Veteran was stationed in Heidelberg, Germany at the time.  The records do not reflect that the Veteran was on leave at the time of the grenade incident or that he was on ski patrol at the time.  In fact, the service treatment records show that the Veteran was being treated for a fracture of the lower leg at the Heidelberg orthopedic clinic on May 15, 1970.  The Board finds that it is unlikely that the Veteran would have been on ski patrol in Germisch when he was being treated for a left leg fracture or on leave.  Although the Veteran mentioned a friend, the RO was unable to locate the Veteran's friend's name in its database and the Veteran did not submit any lay evidence in support of his claimed stressor.  Thus, the Board finds that the stressor is not consistent with the places, types, and circumstances of the Veteran's service and, therefore, his lay testimony alone is not sufficient to establish the occurrence of this claimed in-service stressor.  Therefore, service connection cannot be granted on the basis of this alleged stressor.   

The Veteran has also made general statements reporting that he was in fear for his life when he was harassed by other soldiers and that he was attacked when a man hit him in the head with a black jack.  He reported that he went to the Heidelberg Military Hospital at the emergency ward and had stitches in his head.  In the November 1994 claim for compensation, he stated that he was hit in the head with a black jack in March 1969 and fell off of a truck in August 1969.  In another statement, in 1995, the Veteran reported that the injuries occurred in 1969 or 1970.  In a report of information dated in October 1995, the NPRC was asked to look for medical records regarding a head injury.  It was noted that the clinical records were searched, but were negative.  The NPRC was again asked to search for hospital records dated in 1969 with respect to a head injury.  The NPRC responded that there were no records found.  See June 2011 response.  Furthermore, the service treatment records do not reflect any ongoing treatment for a head injury or mention of any stitches that the Veteran received during active service.  The separation report of medical examination shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal.  Therefore, there is no corroborating evidence to show that the Veteran was beaten or hit with a blackjack.  Therefore, service connection is not warranted on the basis of this alleged stressor.  

Finally, the Board acknowledges that the Veteran submitted a completed questionnaire with respect to any behavior changes following the alleged personal assault during active service.  As noted above, behavior changes may serve to corroborate a Veteran's account of a personal assault.  The Veteran has reported personal assaults such as being hit in the head with a black jack and harassed by other servicemen.  The questionnaire asked the Veteran to provide any information and to state whether he experienced any behavior changes following the incident(s):  visits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment; sudden requests for a change in occupational series or duty assignment; increased use of leave without an apparent reason; changes in performance, and performance evaluations; episodes of depression, panic attacks, or anxiety without an identifiable cause; increased or decreased use of prescription medications; increased use of over the counter medications; substance abuse such as alcohol or drugs; increased disregard for military or civilian authority; obsessive behavior such as overeating or undereating; pregnancy tests around the time of the incident; tests for HIV or sexually transmitted diseases; unexplained economic or social behavior changes; breakup of a primary relationship.  The Veteran noted that he had depression and panic attacks, anxiety all the time, no relationship for 25 years, alcohol abuse, disregards authority and does not like people around him.  However, there is no indication that the Veteran had these symptoms during active service.  In fact, the service treatment records are absent for any mention of psychiatric symptoms.  The separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.  Further, there is no indication that the Veteran suffered from alcohol abuse during active service.  The VA treatment records show that the Veteran began drinking heavily in the late 1990s.  Thus, there is no indication of any behavior changes in the documentary evidence of record including the service treatment records.  Therefore, they cannot serve to corroborate the reported in-service personal assault.  

In another statement, the Veteran stated that he was beat up in a New York City bus station the day he got out of the Army and was called a baby killer.  This stressor did not occur during active service and, therefore, service connection cannot be granted with respect to this reported stressor.

The Board has considered the Veteran's own statements regarding the etiology of his PTSD.  The Board notes that he is competent to describe the symptoms of his disability and his experiences.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002).  Although the Veteran is competent to attest to symptoms he has experienced, he is not competent to provide an opinion as to the etiology of his PTSD and whether it is related to a claimed in-service stressor.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for PTSD.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for PTSD is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002);    38 C.F.R. §§ 3.102, 3.303 (2011).

Psychiatric Disorder

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a psychiatric disorder.  

The medical evidence shows that the Veteran was diagnosed with a depressive disorder and mood disorder.  See private treatment records.  The December 2011 VA medical opinion shows that the Veteran has been diagnosed with paranoid personality disorder.  With respect to a personality disorder, personality disorders are not considered 'diseases or injuries' within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c).

The service treatment records are absent for any documentation, complaints, or notations regarding a psychiatric disorder or symptoms.  The separation report of medical examination shows that the Veteran's psychiatric condition was clinically evaluated as normal.  The Board acknowledges the Veteran's report of head trauma in 1969 or 1970.  However, there were no hospitalization records found regarding these injuries and the separation report of medical examination shows that the Veteran's head, face, neck, and scalp were clinically evaluated as normal. 

In addition, there is no objective evidence of a psychiatric disorder until the late 1990s, decades after the Veteran's separation from active service.  In VA treatment records dated in May 2001, the Veteran stated that he was first treated for psychiatric problems 10 years ago.  However, in another VA treatment record, the treating physician noted that Veteran's reported medical history was inconsistent as he also reported that he was given Thorazine 20 to 30 years ago.  

The Board recognizes the Veteran's statements that his psychiatric disorder is etiologically related to active service.  He has stated that he had a head injury during service and feels that this is related in some way to his current psychiatric disorder.  Although the Veteran is competent to attest to symptoms he has experienced, he is not competent to provide an opinion as to the etiology of his psychiatric disorder.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

However, a psychiatric disorder is not a condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  A psychiatric disorder is not a condition generally capable of lay diagnosis, although its symptoms might be described by a lay person, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the origin of a psychiatric disability is a matter of medical complexity and is often the subject of conflicting opinions.  Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Thus, the Board concludes that, although the Veteran is competent to report lay-observable symptoms, the statements as to whether his psychiatric disorder is etiologically or causally related to active service do not constitute competent evidence.  

In addition, the Veteran has not specifically reported experiencing continuity of symptomatology since active service.  He has not reported that he sought mental health treatment during active service or that he experienced certain symptoms during active service.  Even if his statements could be construed as reports of continuity of symptomatology, the Board finds that the Veteran is not credible.  In a 2001 VA treatment record, he stated that he was first treated for psychiatric symptoms 10 years ago, years after separation from active service.  However, in another record, a treating physician noted that his history was inconsistent as he reported being medicated twenty to thirty years ago (possibly dating back to active service).  Even so, the service treatment records are absent for any symptoms or complaints related to a psychiatric disorder.  The separation examination report shows that the Veteran's psychiatric condition was clinically evaluated as normal.   See Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  In light of the above, the Board finds that the Veteran's assertions are not supported by the documentary evidence of record.  His allegations are not credible because they are inconsistent with other evidence of record, particularly the record contemporaneous with service.  See Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted) (noting that 'definitions of credibility do not necessarily confine that concept to the narrow peg of truthfulness. It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence.').  In addition, the Board notes that the Veteran submitted claims for disability benefits for other ailments in the 1990s, but did not mention any psychiatric problems.  Indeed, there is no objective treatment for a psychiatric disorder until the late 1990s.  Therefore, the Board does not find the Veteran's statements that he had chronic symptoms since his period of active service to be credible.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In this case, there is no evidence of psychosis to a compensable degree within one year of separation from service.  Therefore, service connection on a presumptive basis is not warranted.

In light of the above, the Board finds that the preponderance of the evidence weighs against service connection for a psychiatric disorder and, therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder other than PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


